Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141929                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141929
                                                                    COA: 298970
                                                                    Jackson CC: 06-004751-FC
  SYLVESTER WASHINGTON, JR.,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 21, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        To the extent People v Floyd, 481 Mich 938 (2008), has been seen as inconsistent
  with People v Powe, 469 Mich 1032 (2004); People v Drohan, 475 Mich 140, 162 n 14
  (2006); and People v Harper, 479 Mich 599, 617 n 31 (2007), it is disavowed.

        CAVANAGH and MARILYN KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 8, 2011                       _________________________________________
           p0405                                                               Clerk